GREAT WESTERN SIERRA HOLDINGS, INC., Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Great W. Sierra Holdings, Inc. v. Comm'rDocket No. 15443-09United States Tax Court2012 U.S. Tax Ct. LEXIS 53; May 21, 2012, Decided*53 For GREAT WESTERN SIERRA HOLDING, INC., Petitioner: STEVEN RAY MATHER, Kajan, Mather, & Barish, Beverly Hills, CA.For COMMISSIONER OF INTERNAL REVENUE, Respondent: HALVOR R. MELOM, General Attorney, Los Angeles, California.Robert A. Wherry, Jr., Judge.Robert A. Wherry, Jr.DECISIONPursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there are no deficiencies in income tax due from, nor overpayments due to, petitioner for the taxable years 2002 and 2003; andThat there are no penalties due from petitioner for the taxable years 2002 and 2003, under the provisions of I.R.C. § 6662 (a).(Signed) Robert A. Wherry, Jr.JudgeEntered: MAY 21, 2012It is hereby stipulated that the Court may enter the foregoing decision in this case.WILLIAM J. WILKINSChief CounselInternal Revenue Service